Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 11/14/22 is acknowledged.
Claims 27-38, 64 and 88-91 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/22.
	The Examiner agree with the Applicant’s representative that claims 88-91 depends on a different invention, therefore, claims 88-91 are also withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 85 and 86 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roche et al US Patent Pub. 2010/0087927A1.
Roche et al discloses a method, comprising accessing a shoulder joint of a patient (inherent) and removing a humeral head from a distal humerus; securing a humeral anchor (1602) to the distal humerus; selecting an articular component from a plurality of pre-made humeral components (see Fig. 49) including at least one humeral component (see Fig. 49) capable of independently adjusting medial-lateral and inferior-superior offsets, such that the selected articular component provides the desired position of the articular surface when the articular component is coupled with the humeral anchor and is in contact with an articular component coupled with the scapula.
Regarding the step of assessing a position of the scapula and/or the humerus to determine a desired position of an articular surface of a humeral positioning system, as disclosed in paragraphs 167-179 it is well known in the art to assess the natural occurring joint to determine the extends of the damage and perform a pre-operative analysis (such as a 3D computer-aided design software) between the relationship of the reverse shoulder design and commonly reported clinical complications for the purpose of determining which modular parts of the implant are going to be inserted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Roche et al US Patent Pub. 2010/0087927A1 in view of Splieth et al US Patent Pub. 2009/0099662A1.
Roche et al discloses the invention substantially as claimed.  However, Roche et al does not disclose an insert having a second rotational position feature and a humeral anchor having a first rotational position feature.
Splieth discloses a reverse shoulder trial having a humeral anchor (80) comprising a first rotational position feature (23) and an insert (40) having a second rotational position feature (see Fig. below) for the purpose of attaching the insert to the anchor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection in the Roche et al reference with the first and second position features of the Splieth et al reference in order to fixedly attach the insert to the anchor.

    PNG
    media_image1.png
    355
    688
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVIN J STEWART/               Primary Examiner, Art Unit 3799                                                                                                                                                                                         	12/9/22